                   Case 8-14-75629-las                 Doc 28   Filed 06/29/20    Entered 06/29/20 10:44:50


 Information to identify the case:
 Debtor 1              Martin Joseph                                             Social Security number or ITIN   xxx−xx−2327
                       First Name   Middle Name   Last Name                      EIN   _ _−_ _ _ _ _ _ _
 Debtor 2              Somantie Joseph                                           Social Security number or ITIN   xxx−xx−7258
 (Spouse, if filing)
                       First Name   Middle Name   Last Name                      EIN   _ _−_ _ _ _ _ _ _
 United States Bankruptcy Court Eastern District of New York

 Case number: 8−14−75629−las




                                                              FINAL DECREE


The estate of the above named debtor(s) has been fully administered.




IT IS ORDERED THAT:



         • R Kenneth Barnard (Trustee) is discharged as trustee of the estate of the above−named debtor(s).

         • The Chapter 7 case of the above−named debtor(s) is closed.


                                                                                 s/ Louis A. Scarcella
                                                                                 United States Bankruptcy Judge

 Dated: June 29, 2020




BLfnld7 [Final Decree 7 rev 12/01/15]
